    Case 1:20-cv-00034-ADA Document 266 Filed 05/21/21 Page 1 of 47



               IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF TEXAS
                          AUSTIN DIVISION


ANCORA TECHNOLOGIES, INC.,             CIVIL ACTION NO. 1:20-CV-00034-ADA

                 Plaintiff,            JURY TRIAL DEMANDED
     v.

LG ELECTRONICS INC. and LG
ELECTRONICS U.S.A., INC.,

                 Defendants.

ANCORA TECHNOLOGIES, INC.,             CIVIL ACTION NO. 1:20-CV-00034-ADA

                Plaintiff,             JURY TRIAL DEMANDED
      v.

SAMSUNG ELECTRONICS CO., LTD.,
and SAMSUNG ELECTRONICS
AMERICA, INC.,

                 Defendants.

                              FILED UNDER SEAL

                       ANCORA’S OMNIBUS
               RESPONSE TO LGE’S MOTIONS IN LIMINE
 Case 1:20-cv-00034-ADA Document 266 Filed 05/21/21 Page 2 of 47




                                      TABLE OF CONTENTS
INTRODUCTORY STATEMENT .....................................................................................1

I.       THE COURT SHOULD DENY LGE’S MOTION IN LIMINE NO. 1 TO
         EXCLUDE ARGUMENT OR EVIDENCE REGARDING THE SAMSUNG
         SETTLEMENT AGREEMENT AND ANY RELATED RULE 408
         DISCUSSIONS” ......................................................................................................2

         A.        Introduction ..................................................................................................2

         B.        Argument .....................................................................................................2

II.      THE COURT SHOULD DENY LGE’S MOTION IN LIMINE NO. 2 TO
         EXCLUDE “ARGUMENT OR EVIDENCE SUGGESTING THAT LGE IS
         AN INDUSTRY HOLDOUT WHO HAS NOT TAKEN A LICENSE FOR
         THE ASSERTED PATENT, OR THAT LGE HAS ACTED IMPROPERLY
         BY NOT TAKING A LICENSE FOR THE ’941 PATENT”    8

         A.        Introduction ..................................................................................................8

         B.        Argument .....................................................................................................8

III.     THE COURT SHOULD GRANT-IN-PART AND DENY-IN-PART LGE’s
         MOTION IN LIMINE NO. 3 TO EXCLUDE “ARGUMENT OR EVIDENCE
         REGARDING POST-ISSUANCE USPTO PROCEEDINGS ADDRESSING
         THE ’941 PATENT.” ............................................................................................10

         A.        Introduction ................................................................................................10

         B.        Argument ...................................................................................................11

         C.        Conclusion .................................................................................................17

IV.      THE COURT SHOULD DENY LGE’s MOTION IN LIMINE NO. 4 TO
         EXCLUDE “ARGUMENT OR EVIDENCE PERTAINING TO LGE PRODUCT
         DEVELOPMENT OCCURRING AFTER THE EXPIRATION OF THE ’941
         PATENT TO DEMONSTRATE INFRINGEMENT OF THE ACCUSED
         PRODUCTS.” ........................................................................................................18

         A.        Introduction ................................................................................................18

         B.        Argument ...................................................................................................19

         C.        Conclusion .................................................................................................23




                                                         i
Case 1:20-cv-00034-ADA Document 266 Filed 05/21/21 Page 3 of 47
Case 1:20-cv-00034-ADA Document 266 Filed 05/21/21 Page 4 of 47



XI.     THE COURT SHOULD DENY SAMSUNG’S MOTION IN LIMINE NO. 11
        TO EXCLUDE “ARGUMENT OR EVIDENCE REGARDING SAMSUNG’S
        E-FOTA.”...............................................................................................................34

XII.    THE COURT SHOULD DENY LGE’S MOTION IN LIMINE NO. 12 TO
        EXCLUDE “EXTRANEOUS STATEMENTS OR ANALOGIES DURING
        OPENING OR CLOSING STATEMENTS REGARDING PLAINTIFF’S
        BURDEN OF PROOF THAT IS DESIGNED TO ILLICIT AN EMOTIONAL
        JUROR RESPONSE—FOR EXAMPLE, A PARTY WILL NOT MAKE ANY
        ANALOGIES OR COMPARISONS BETWEEN THE BURDEN OF PROOF
        IN CASES INVOLVING PATENT LAW AND THE BURDEN OF PROOFS
        SET OUT IN FAMILY LAW.” .............................................................................34

XIII.   THE COURT SHOULD DENY LGE’S UNBRIEFED MOTIONS IN LIMINE
        NOS. 13, 14, 15, 16, AND 17 ................................................................................37

        A.         Introduction ................................................................................................37

        B.         Argument ...................................................................................................38




                                                        iii
        Case 1:20-cv-00034-ADA Document 266 Filed 05/21/21 Page 5 of 47



                              INTRODUCTORY STATEMENT

       Ancora Technologies, Inc. (“Ancora”) files this Response to LG Electronics’ (LGE)

Motions in Limine No. 1-17 (“LGE MIL”) and requests that the Court deny certain of LGE’s

Motions as set forth below.

       At a high level, many of LGE’s motions follow the typical pattern of “[m]otions in limine

[that] are frequently made in the abstract and in anticipation of some hypothetical circumstance

that may not develop at trial.” Collins v. Wayne Corp., 621 F.2d 777, 784 (5th Cir. 1980),

superseded on other grounds by Mathis v. Exxon Corp., 302 F.3d 448 (5th Cir. 2002). But in limine

motions—particularly ones as vague and abstract as LGE’s—should not be granted unless the

evidence or testimony sought to be excluded “is clearly inadmissible on all potential grounds.”

Ogden v. Cozumel, Inc., 2019 WL 5295495, at *1 (W.D. Tex. Oct. 18, 2019).

       Indeed, “[t]he movant bears the burden of demonstrating that the evidence is inadmissible

on any relevant ground, and the court may deny a motion in limine when it lacks the necessary

specificity with respect to the evidence to be excluded.” Leonard v. Stemtech Health Scis., Inc.,

981 F. Supp. 2d 273, 276 (D. Del. 2013). To that end, “[e]videntiary rulings, especially ones that

encompass broad classes of evidence, should generally be deferred until trial to allow for the

resolution of questions of foundation, relevancy, and potential prejudice in proper context.” Id.;

see Orchestrate HR, Inc. v. Trombetta, 2017 WL 273669, at *1 (N.D. Tex. Jan. 20, 2017)

(“Evidence should not be excluded in limine unless it is clearly inadmissible on all potential

grounds.” (citations and quotation marks omitted)).

       A related theme in LGE’s motions in limine is a consistent attempt to create a “heads I win,

tails you lose” paradox for Ancora. For example, LGE insists that that the Court (1)




                                                1
           Case 1:20-cv-00034-ADA Document 266 Filed 05/21/21 Page 6 of 47




                                                                                    LGE MIL No. 1;

(2) permit LGE’s experts to rely on documents dated after October 2018 to support LGE’s

noninfringement case, but preclude Ancora from using such documents to show infringement, see

LGE MIL No. 4; and (3) permit LGE to present the jury with LGE’s preferred interrogatory

answers, but forbid Ancora from presenting LGE’s prior admissions that LGE now seeks to

disclaim, see LGE MIL No. 6. LGE’s arguments are, at best, unsupported and, at worst,

inconsistent on their face. They should be rejected.

       That said, in a few instances, LGE has narrowed its position such that LGE now has

identified an evidentiary issue with particularity that Ancora agrees to be inadmissible. As set forth

below, Ancora thus agrees to be bound by that proposed MIL provided that LGE is as well. But

for the most part, LGE’s requests present the precise kind of “abstract” and “hypothetical”

concerns that are inappropriate for resolution now, particularly where LGE’s requests are vaguely

worded with boundaries that are nearly impossible to abide with any degree of certainty. This is

especially so for LGE’s one-sentence in limine motions that are “Not briefed.” LGE MIL at 2.

I.     THE COURT SHOULD DENY LGE’S MOTION IN LIMINE NO. 1 TO EXCLUDE
       ARGUMENT OR EVIDENCE REGARDING THE SAMSUNG SETTLEMENT
       AGREEMENT AND ANY RELATED RULE 408 DISCUSSIONS”

       A.       Introduction

       The Court should deny LGE’s Motion in Limine No. 1.

       B.       Argument

       LGE’s MIL No. 1 improperly seeks to insulate

from critique by seeking to selectively admit

                                                                                  while hiding from

the jury



                                                  2
         Case 1:20-cv-00034-ADA Document 266 Filed 05/21/21 Page 7 of 47



                                But courts have routinely rejected the exact gambit LGE attempts

here, telling litigants



                                              That choice is LGE’s to make.

        Ancora agrees with LGE’s statements in its MIL that there are “inherent dangers associated

with admitting settlement agreements,” which risk “creat[ing] a false impression that the

settlements were entered into by willing licensees in an arms-length transaction.” LGE MILs at 2-

3. For this reason, Ancora filed a Daubert motion




        In opposing Ancora’s Daubert motion and defending Mr. Ratliff’s reliance on these

settlements, LGE unabashedly argued that “reliance on a settlement agreement is not only

appropriate based on ResQNet and LaserDynamics, but [is] the only non-speculative approach

to determining a reasonable royalty.” D.I. 216 at 5; see id. at 2, 4.




        Without a hint of irony, LGE now contends that




                                                3
Case 1:20-cv-00034-ADA Document 266 Filed 05/21/21 Page 8 of 47
        Case 1:20-cv-00034-ADA Document 266 Filed 05/21/21 Page 9 of 47




       Perhaps recognizing the inherent contradiction of its position, LGE takes

                      approach—arguing that

                                                                           But courts do not allow

parties to exclude only some settlements as “unreliable” when those very same parties rely on other

litigation settlements to derive their proposed royalty. See Abbott, 743 F. Supp. 2d at 767-68.

Indeed, in Ziilabs Inc., Ltd. v. Samsung Elecs. Co., the court held just the opposite—ruling that

where both parties agreed that settlement agreements could be used to derive a reasonable royalty

(but sought exclusion of their opponent’s preferred settlement), the parties’ “dispute over the most

factually comparable license should be resolved by the jury.” 2015 WL 11110651, at *5 (E.D. Tex.

Dec. 4, 2015).

       Even setting aside, however, that LGE’s comparability argument is a question of weight,

not admissibility, id., LGE also is completely wrong in claiming that




       LGE also completely misreads Eidos Display, LLC v. Chi Mei Innolux Corp., 2017 WL

1322550 (E.D. Tex. Mar. 29, 2017), in arguing that “settlement agreement[s] for an expired patent

ha[ve] the potential to skew the hypothetical negotiation.” LGE MIL at 4. In Eidos, the plaintiff,

not the defendant, was seeking to exclude a settlement to an expired patent. The court’s concern


                                                 5
       Case 1:20-cv-00034-ADA Document 266 Filed 05/21/21 Page 10 of 47



in Eidos thus was that the settlement of an expired patent would

             because the settlement compensated “only liability [for] past infringement and past

damages” and included nothing for future royalties. Eidos, 2017 WL 1322550 at *4.




       Settlement licenses to the patent-in-suit also are admissible evidence of secondary

considerations of non-obviousness. Indeed, in reversing a district court’s obviousness finding, the

Federal Circuit has squarely held that evidence of “licensing supports nonobviousness.”

Transocean Offshore Deepwater Drilling, Inc. v. Maersk Drilling USA, Inc., 699 F.3d 1340, 1353

(Fed. Cir. 2012). Thus, courts have denied MILs like LGE’s for the precise reason that “[o]bjective

evidence of nonobviousness includes commercial success and licenses showing industry respect

for the invention.” Audio MPEG, Inc. v. Dell, Inc., 2017 WL 4460759, at *4 (E.D. Va. Oct. 6,

2017) (quotation marks omitted). Rather, “the commercial success and nonobviousness of a patent

is often demonstrated through the use of license agreements, even—and perhaps especially—

license agreements obtained in settlement litigation.” Bd. of Regents of Univ. of Tex. Sys. v.

Planameca USA, Inc., 2005 WL 8156687, at *3 (W.D. Tex. June 2, 2005) (citing Datapoint Corp.

v. Picturetel Corp., 1998 WL 51356, at *2 (N.D. Tex. Jan. 23, 1998)); accord Datatreasury

Corporation v. Wells Fargo & Co., 2010 WL 11468934, at *17 (E.D. Tex. Oct. 5, 2010) (holding

that plaintiff could use prior licenses to show validity including to demonstrate “secondary

considerations of nonobviousness”).

       Finally,



               . Specifically,




                                                6
       Case 1:20-cv-00034-ADA Document 266 Filed 05/21/21 Page 11 of 47




                                                the PTAB had rejected a nearly identical CBM

Petition, see Ex. 5 (PTAB Decision Denying HTC CBM Pet’n)1,

confirmed that the ’941 Patent’s claims “are not directed to ineligible subject matter” and thus “are

not invalid under § 101.” Ancora Techs., Inc. v. HTC Am., Inc., 908 F.3d 1343, 1344 (Fed. Cir.

2018), as amended (Nov. 20, 2018).




       In sum, LGE’s




       The Court should deny LGE’s MIL No. 1.




1
  All exhibits are attached to the May 14, 2021 Declaration of Steven M. Seigel, with the exception
of any exhibit denoted as “DX__” or “PX__”. The latter are trial exhibits that will be provided to
the Court as part of the Joint Pretrial Order. All emphasis are added by Ancora unless otherwise
specified.


                                                 7
Case 1:20-cv-00034-ADA Document 266 Filed 05/21/21 Page 12 of 47
       Case 1:20-cv-00034-ADA Document 266 Filed 05/21/21 Page 13 of 47



       Second,

will be apparent to any juror that hears the basic evidence in this case. Thus, LGE’s in limine

motion is wildly overbroad.

                                                                    And Ancora will be entitled to

introduce                                  to explain to the jury




       Third, LGE’s motion sweeps too broadly in that it could be understood to exclude reference

to and criticisms of                                                                             .

Indeed, LGE’s 30(b)(6) representative admitted that




                                                                                        LGE also

admitted that,




Ancora is entitled to explore at trial the reasons that LGE has



       To be sure, Ancora will not argue, as LGE fears, that LGE is “the last/lone holdout” or

“last man standing.” Such a claim would in fact be incorrect, as Ancora has pending litigation

against other industry participants such as Sony and HTC. But broadly precluding Ancora from


                                               9
       Case 1:20-cv-00034-ADA Document 266 Filed 05/21/21 Page 14 of 47



putting on evidence that                                                   licensed the ’941 Patent

while LGE has not would impermissibly restrict evidence and argument both parties will rely on

to address damages in this case. See MLC Intell. Prop., LLC v. Micron Tech., Inc., 2019 WL

2437073, at *4 (N.D. Cal. June 11, 2019) (granting in limine motion to preclude plaintiff from

referring to defendant as “the last/lone holdout” but otherwise denying broader relief, including by

holding that the plaintiff “may present evidence regarding the other licenses that [it] entered into

with other [industry players]”). Further, nothing should preclude Ancora from pointing out that




       In sum, apart from Ancora’s agreement not to refer to LGE is “the last/lone holdout” or

“last man standing,” the Court should deny LGE’s Motion in Limine No. 2 in all other respects.

III.   THE COURT SHOULD GRANT-IN-PART AND DENY-IN-PART LGE’s MOTION
       IN LIMINE NO. 3 TO EXCLUDE “ARGUMENT OR EVIDENCE REGARDING
       POST-ISSUANCE USPTO PROCEEDINGS ADDRESSING THE ’941 PATENT.”

       A.      Introduction

       The Court should grant-in-part and deny-in-part LGE’s Motion in Limine No. 3. Although

Ancora agrees that no party should introduce evidence of or otherwise refer to any non-final

pending post-grant (IPR) proceedings concerning the ’941 Patent,3 LGE’s motion should be denied

as to the following proceedings and decisions:

            1. Apple’s filing of a Petition for CBM Review of the ’941 Patent immediately
               prior to Ancora and Apple reaching a settlement in 2016;

            2. The PTAB’s final decision denying HTC’s Petition for CBM Review of the
               ’941 Patent, in which it rejected HTC’s attempt to cast the patent—exactly
               as LGE does here—as directed to “software piracy”;


3
 Specifically: TCT Mobile (US) Inc. v. Ancora Techs., Inc., No. IPR2020-01609; HTC Corp. v.
Ancora Techs., Inc., No. IPR2021-00570; LG Elecs., Inc. v. Ancora Techs., Inc., No. PR2021-
00581; Sony Mobile Comm’cns AB v. Ancora Techs., Inc., No. IPR2021-00663.


                                                 10
        Case 1:20-cv-00034-ADA Document 266 Filed 05/21/21 Page 15 of 47



            3. The PTAB’s final decision denying Samsung’s Petition for IPR on the
               identical obviousness combination LGE asserts in its invalidity case
               (Schwartz and Yee), which the PTAB referred to as “weak” on the merits;
               and

            4. The final decision confirming patentability as a result of Microsoft’s ex
               parte reexamination over the same prior art reference (Schwartz) LGE
               asserts here.

       As explained below, all four of these proceedings and final decisions are relevant and

necessary to defend against claims, arguments, or theories that LGE has injected into this case.

Ancora must be afforded an opportunity to rebut LGE’s improper claims by reference to this subset

of post-grant proceedings concerning the ’941 Patent.

       B.      Argument

       As a general matter, Ancora agrees that the occurrence of post-grant proceedings

(particularly pending proceedings) are not germane to issues of infringement and validity. But

LGE has made clear that, in trying this case, it will take positions that can only be fully and fairly

rebutted by addressing a subset of the completed post-grant proceedings involving the ’941 Patent.

       As Ancora explained in its own Motion in Limine No. 2 to exclude evidence and argument

relating to the TCL IPR proceedings, see D.I. 247 (Ancora MILs)—a motion that is now moot in

light of LGE’s position that all post-grant proceedings are off limits—longstanding Federal Circuit

precedent holds that non-final PTO proceedings, including IPRs, are “of little relevance to the

jury’s independent deliberations on the factual issues underlying the question of [validity].”

Callaway Golf Co. v. Acushnet Co., 576 F.3d 1331, 1343 (Fed. Cir. 2009); see Chamberlain Grp.,

Inc. v. Techtronic Indus. Co., 935 F.3d 1341, 1351 (Fed. Cir. 2019) (“We have often affirmed

district courts[’] … exclu[sion of] evidence of a non-final determination from ongoing proceedings

at the Patent Office.”).




                                                 11
          Case 1:20-cv-00034-ADA Document 266 Filed 05/21/21 Page 16 of 47



          At the same time, “admission of IPRs is not per se prohibited.” EagleView Techs., Inc. v.

Xactware Sols., Inc., 485 F. Supp. 3d 505, 526 n.19 (D.N.J. 2020). Indeed, the Federal Circuit

precedent against admission of pending proceedings does not preclude reference to final decisions

or the fact of the proceedings themselves, particularly where one party intends to put at issue the

very topics or issues addressed in a particular proceeding. Indeed, “IPR denials may be relevant to

rebutting a defendant’s invalidity assertions at trial,” and “[t]here is also the risk in a given case

that unless the IPR denials are introduced, the jury may wrongly infer that the prior art was not

before the Patent Office even though it was considered and rejected.” Id.

          For this reason, courts routinely deny in limine motions like the one LGE brings here,

where the moving party intends to “open the door” to certain issues to which certain post-grant

decisions or proceedings are directly relevant as rebuttal evidence. Id.; see, e.g., Dentsply Sirona

Inc. v. Edge Endo, LLC, 2020 WL 6392764, at *5 (D.N.M. Nov. 2, 2020) (denying motion in

limine to exclude introduction of PTAB’s decision denying institution of IPR where defendants

“opened the door” by putting at issue the matters addressed in the IPR); Cal. Inst. of Tech. v.

Broadcom Ltd., Dkt. 1976, No. 16-03714, at 4 (C.D. Cal. Jan. 17, 2020) (admitting evidence

regarding IPR proceedings to the extent that the defendants “open the door” by the fact that there

was “overlap between Defendants’ purported invalidity theories presented during IPR and others

that it attempted to argue during the course of this case”)4; Solutran, Inc. v. U.S. Bancorp & Elavon,

Inc., 2018 WL 1276999, at *5 (D. Minn. Mar. 12, 2018) (provisionally rejecting in limine motion

to exclude CBM proceedings to the extent defendant introduces invalidity theories having any

“overlap” with the issues considered and rejected by the PTAB); Hochstein v. Microsoft Corp.,

2009 WL 2022815, at *5 (E.D. Mich. July 7, 2009) (permitting plaintiffs to introduce “introduce



4
    A copy of the decision is attached as Ex. 1 to the May 14, 2021 Declaration of Steven Seigel.


                                                 12
       Case 1:20-cv-00034-ADA Document 266 Filed 05/21/21 Page 17 of 47



evidence of the first patent reexamination if Microsoft presents evidence, testimony or argument

regarding the specific combinations of prior art the patent examiner rejected in the first

reexamination”).

       Because LGE intends to open the door to issues that, to be fairly rebutted, require reference

to a subset of Ancora’s post-grant proceedings, LGE’s motion must be denied as to these specific

decisions or proceedings.

               1.     Apple’s Filing of a CBM Review Petition is Relevant to Rebut




              At that time, 73% of all CBM petitions were granted institution, and of the instituted

CBMs that did not settle or seek dismissal, 77% resulted in a decision of unpatentability as to all

claims.5




5
   See Patent Trial and Appeal Board Statistics (Apr. 30, 2016) at 8 & 11, available at
https://www.uspto.gov/sites/default/files/documents/2016-4-30%20PTAB.pdf.


                                                13
         Case 1:20-cv-00034-ADA Document 266 Filed 05/21/21 Page 18 of 47



         Only a few months later, in March 2016, the judge in the Apple case also signaled to Mr.

Mullor that it was a “close call” as to whether it would rule to invalidate Ancora’s patent under 35

U.S.C. § 101 and Alice Corp. v. CLS Bank International, 573 U.S. 208 (2014). See D.I. 42, No.

15-cv-03659-YGR (N.D. Cal.). During that hearing, the judge repeated three times that the § 101

issue was a “close call” and that, after Alice, patents like the ’941 Patent were “frankly much less

compelling than they used to be.” Ex. 4 (March 8, 2016 Apple Hearing Transcript) at 3-4.

         Rather than rule at the hearing, however, the court directed the parties to settle the case. Id.

at 24.




         At trial, LGE will argue that



   And to rebut this claim, Ancora must be able to explain

                                                                                        —including the

possibility that the ’941 Patent would ultimately be invalidated by the PTAB.

                                                               is directly relevant

                                                                          and Ancora must be allowed

to discuss it at trial.




                                                   14
       Case 1:20-cv-00034-ADA Document 266 Filed 05/21/21 Page 19 of 47



               2.     The PTAB’s Final Decision Denying CBM Review of the ’941 Patent
                      Undercuts LGE’s Attempt to Paint the ’941 Patent as Directed to
                      “Software Piracy”.

       In LGE’s Summary Judgment briefing in this case, it made clear that it intended to

misleadingly and incorrectly describe the ’941 Patent as confined to preventing “software piracy.”

D.I. 199 (LGE MSJ) at 2. LGE repeated this false claim throughout its Motion, stating, e.g., that:

          “the ’941 Patent . . . relates to preventing pirated software, and has nothing to do with
           verifying intact data,” id. at 2;

          “[t]he patent is directed to preventing software piracy,” id. at 5;

          “[t]he entire background of the invention relates to preventing illegal copying of
           software or the use of illegally copied software,” id. at 5;

          “[t]he inventive aspect . . . is realized when the pirated program is run,” id. at 31;

          “[a] hacker would understand that the verifier could easily be “tricked” into allowing a
           pirated program to run,” id. at 33; and

          “preventing software piracy is not implicated in any way [by LGE’s alleged infringing
           activities],” id. at 35.

       These claims are false. Indeed, in denying HTC’s Petition for CBM review of the ’941

Patent, the PTAB expressly rejected the exact framing LGE attempts here: that “the ’941 discloses

a method to restrict the operation of software in order to address piracy.” Ex. 5 (PTAB Decision

Denying HTC CBM Pet’n) at 9. The PTAB expressly rejected that view and found instead that

“the claims of the ’941 patent recite a technological improvement to problems arising in prior art

software and hardware methods of restricting an unauthorized software program’s operation.” Id.

       Thus, because LGE admittedly intends to incorrectly frame, describe, and refer to the

patent as “directed to preventing software piracy,” D.I. 199 (LGE MSJ) at 5, and suggest that

preventing piracy is the ’941 Patent’s “inventive aspect,” id. at 31, Ancora should be allowed to

demonstrate that the U.S. Patent and Trandemark Office already has given thoughtful

consideration to this improper description and resoundingly rejected it.



                                                 15
        Case 1:20-cv-00034-ADA Document 266 Filed 05/21/21 Page 20 of 47



               3.      The PTAB’s Decision Denying Institution of Samsung’s IPR in View of
                       Schwartz and Yee, and the PTO’s Reexamination Decision, are
                       Admissible to Rebut LGE’s Claim that the Same Prior Art Invalidates
                       the ’941 Patent.

        Where a defendant introduces and relies on invalidity theories that have already been

considered and rejected by the patent office in post-grant proceedings, the patent owner is entitled

to raise the results of those post-grant proceedings at trial. See Ex. 1 (Cal. Tech., No. 16-03714) at

4; Solutran, 2018 WL 1276999, at *5; Hochstein, 2009 WL 2022815, at *5.

        Here, LGE intends to adduce testimony from its expert, Dr. Suzanne Barber, that the ’941

Patent is “                                                                  Ex. 6 (Barber Invalidity

Rpt.) at 207-227. But the PTAB has twice rejected these same theories.

        First, the patent office found the ’941 Patent to be valid and patentable over Schwartz in a

2009 ex parte reexamination. Ex. 7 (Reexamination Decision) at ANCORA_00003168,

ANCORA_00003175.

        Second, the patent office has also considered and rejected the combination of Schwartz and

Yee in rejecting Samsung’s Petition for IPR of the ’941 Patent. Ex. 8 (PTAB Decision Denying

Institution of Samsung IPR) at 5 (identifying combination of Schwartz and Yee). And to be clear,

this was not a mere procedural ruling—to the contrary, the PTAB made a preliminary “inspection

of the merits” and determined that, as to all of Samsung’s asserted grounds of invalidity, including

the Schwartz/Yee combination, “Petitioner’s challenges contain certain weaknesses” that weighed

against instituting review. Id. at 24; see id. at 27 (“[C]ertain aspects of Petitioner’s grounds as to

claim 1 (the sole independent challenged claim) appear to be weak.”).

        To the extent LGE intends to raise either of these prior art references in its invalidity case,

Ancora is entitled to rebut LGE’s arguments by presenting the patent office’s prior consideration

and rejection of these same theories. See Hochstein, 2009 WL 2022815, at *5 (permitting




                                                  16
       Case 1:20-cv-00034-ADA Document 266 Filed 05/21/21 Page 21 of 47



“Plaintiffs . . . to introduce evidence of the first patent reexamination if Microsoft presents

evidence, testimony or argument regarding the specific combinations of prior art the patent

examiner rejected in the first reexamination.”); Contour Ip Holding, LLC, 2021 WL 75666, at *8

(N.D. Cal. Jan. 8, 2021) (“If GoPro opens the door . . . by stating or implying that references were

not previously considered when they were, Contour may introduce IPR evidence to rebut that

statement or implication.”).

               4.      The PTAB’s Reexamination Decision is Also Relevant to the Extent
                       LGE’s Technical Expert is Permitted to Opine on the Plain and
                       Ordinary Meaning of “Memory of the BIOS.”

       Finally, although Ancora has filed a Daubert motion to preclude LGE’s expert from

improperly opining on claim construction to narrow the meaning of the term “memory of the

BIOS,” D.I. 194 (Ancora Daubert Mot. RE: Barber) at 3-5, if the Court denies Ancora’s request,

Ancora must be able to introduce rebuttal testimony from its own expert to explain why, in view

of the reexamination decision, a POSITA would disagree with Dr. Barber’s conclusion that




       C.      Conclusion

       In sum, the court should grant LGE’s MIL No. 1 as to all pending IPR proceedings, but

deny it as to: (1) Apple’s Petition for CBM Review of the ’941 Patent; (2) the PTAB’s final

decision denying HTC’s Petition for CBM Review of the ’941 Patent; (3) the PTAB’s final

decision denying Samsung’s Petition for IPR of the ’941 Patent in view of Schwartz and Yee; and

(4) the final reexamination decision confirming patentability of the ’941 Patent over Schwartz.




                                                17
       Case 1:20-cv-00034-ADA Document 266 Filed 05/21/21 Page 22 of 47



IV.    THE COURT SHOULD DENY LGE’s MOTION IN LIMINE NO. 4 TO EXCLUDE
       “ARGUMENT OR EVIDENCE PERTAINING TO LGE PRODUCT
       DEVELOPMENT OCCURRING AFTER THE EXPIRATION OF THE ’941
       PATENT TO DEMONSTRATE INFRINGEMENT OF THE ACCUSED
       PRODUCTS.”

       A.     Introduction

       For three main reasons, Court should deny LGE’s Motion in Limine No. 4 to bar Ancora

from using any technical documents and other “evidence that post-dates the expiration of the ’941

patent” in October 2018 to prove infringement in this case. See LGE MIL at 8.

       First, LGE’s position is flatly contradicted by its own expert’s use of post-October 2018

technical documents to describe LGE’s accused products and articulate its non-infringement

positions. Indeed, LGE’s expert confirmed what LGE’s own witnesses admitted during their

depositions: that LGE’s post-October 2018 technical documents



       Second, LGE’s position is unsupported by any law. LGE cites no decisions whatsoever, let

alone any cases holding that later-in-time technical documents can never be probative in

establishing how earlier-in-time products operate—particularly where LGE can identify no

material differences between them. Nor has LGE identified a single example of Ancora’s expert,

Dr. Martin, erroneously relying on a post-October 2018 document that



       Third, LGE’s argument is a bald-faced attempt to leverage                         against

Ancora. Throughout fact discovery in this case, Ancora

                                                                                 . At every turn

however,




                                               18
Case 1:20-cv-00034-ADA Document 266 Filed 05/21/21 Page 23 of 47
Case 1:20-cv-00034-ADA Document 266 Filed 05/21/21 Page 24 of 47
Case 1:20-cv-00034-ADA Document 266 Filed 05/21/21 Page 25 of 47
Case 1:20-cv-00034-ADA Document 266 Filed 05/21/21 Page 26 of 47
Case 1:20-cv-00034-ADA Document 266 Filed 05/21/21 Page 27 of 47
       Case 1:20-cv-00034-ADA Document 266 Filed 05/21/21 Page 28 of 47



V.     THE COURT SHOULD GRANT-IN-PART AND DENY-IN-PART LGE’s MOTION
       IN LIMINE NO. 5 TO EXCLUDE “ARGUMENT OR EVIDENCE SUGGESTING
       THAT LGE AND          ARE THE SAME ENTITY.”

       A.      Introduction

       Ancora will not assert that the defendants in this case—LG Electronics and LG Electronics

U.S.A.—are the same corporate entity as                However, the Court otherwise should deny

LGE’s Motion, because the fact that                is a close affiliate of LG not only is germane to

Ancora’s claim that LGE directs, controls, or forms a joint enterprise with           , but is directly

supported by LGE’s documents and the admissions of its various witnesses.

       B.      Argument

       LGE’s vaguely worded motion seeks to bar Ancora from “suggesting” that LGE and

     are “the same entity.” This strikes too broadly, as Ancora would risk violating the MIL any

time it introduced evidence tending to show that            operates at LGE’s direction or control,

or acts in concert with LGE as a joint enterprise. See Akamai Techs., Inc. v. Limelight Networks,

Inc., 797 F.3d 1020 (Fed. Cir. 2015) (en banc).

       For example, LGE’s “Consolidated Financial Statements” consistently list

                   s” as a “related party,” including financial disclosures of both income and

expense transactions. See, e.g., PX01556 at 117. Such evidence would risk exclusion under LGE’s

proposed MIL as it could “suggest that LGE and               are the same entity.” LGE MIL at 9.

       LGE might also seek to exclude evidence of its End User License Agreement, which,

contrary to LGE’s claim that “

                                                              ” id. at 9-10, expressly states that

     is under “common ownership or control” with LGE:

            Affiliates and Subsidiaries. LGE may share personal information and
            nonpersonal information (including device information) with its affiliates
            and subsidiaries around the world only so long as necessary for the purposes



                                                  24
Case 1:20-cv-00034-ADA Document 266 Filed 05/21/21 Page 29 of 47
       Case 1:20-cv-00034-ADA Document 266 Filed 05/21/21 Page 30 of 47



WL 7129347 (S.D. Cal. Dec. 4, 2020).

       In Orthopaedic, the defendants moved for summary judgment of no-infringement under

Akamai by arguing that they were merely “indirect parent companies” and that their indirect

subsidiary—a separate corporate entity—was responsible for infringement. Id. at *2-4. Despite

defendants’ claim that “Plaintiff has neither pled nor made any attempt to justify piercing the

corporate veil” between the independent corporate entities, id. at *4, the court found that evidence

of the close relationship between the corporate entities presented a “genuine issue of material

fact . . . regarding Defendants’ level of involvement” in the allegedly infringing activities under

Akamai. Id. at *3.

       Such evidence included, for example, the corporations’ shared use of generic acronyms for

their company, and the fact that the corporations used a common website to market the accused

devices, which “straightforwardly implicates [the indirect parent’s] involvement” in the alleged

infringement. Id. at *4. Thus, evidence of the relationship between even indirectly affiliated

corporate entities is relevant to establishing vicarious liability under Akamai.

       In sum, LGE cannot use its ambiguously worded motion to exclude evidence of LGE’s

direction and control of          —a company that, in LGE’s own documents, is under “common

ownership or control” with LGE. Ex. 12 (EULA) at 12. It is ultimately for the jury to decide

whether “the conduct of            can be attributed to LGE.” LGE MIL at 10. And in fact, LGE’s

own documents make clear that it should.

       The Court should deny LGEs MIL No. 5.

VI.    THE COURT SHOULD DENY LGE’s MOTION IN LIMINE NO. 6 TO EXCLUDE
       “ARGUMENT OR OTHER EVIDENCE REFERENCING OR RELYING ON
       SUPERSEDED LGE INTERROGATORY RESPONSES.”

       A.      Introduction

       The Court should deny LGE’s Motion in Limine No. 6.



                                                 26
       Case 1:20-cv-00034-ADA Document 266 Filed 05/21/21 Page 31 of 47



       B.      Argument

       This is a frivolous motion. Every court to have addressed this issue has denied the relief

LGE seeks here. The reason is simple: “Interrogatory answers are clearly admissible evidence,

even if they have been subsequently modified or supplemented.” Nye v. Ingersoll Rand Co., 2011

WL 5513190, at *7 (D.N.J. Nov. 9, 2011).9

       Every decision Ancora located that addressed this issue has uniformly held that all

interrogatory responses served by a party are admissible at trial, regardless of whether the

responding party claims that its amended responses are intended to “supersede” its original

responses. See, e.g., id. (denying motion to exclude “interrogatory answers that [plaintiffs] have

subsequently amended” and argued were “stale” and “superseded”); Acorda Therapeutics Inc. v.

Apotex Inc., 2011 WL 13232503, at *2 (D.N.J. Apr. 29, 2011) (denying “Defendants’ motion in

limine . . . to preclude evidence and argument at trial based on [its] superseded interrogatory

answer”).

       As the court explained in Stehn v. Cody, “both the original and the supplemental answers

to the interrogatories are admissible” and “the Court is not aware of any authority that would

prevent Plaintiff from offering [defendant’s] original [interrogatory] answer, even if it were

subsequently amended.” 74 F. Supp. 3d 140, 148 (D.D.C. 2014). Similarly, in Mangual v.

Prudential Lines, Inc., the court explained that original responses to an interrogatory were

“admissible despite the[ir] amendment” as the original responses “clearly constituted an

evidentiary admission requested by the adverse party.” 53 F.R.D. 301, 302-03 (E.D. Pa. 1971).



9
 Not surprisingly, LGE cites zero authorities supporting its request. Indeed, the two cases LGE
does cite confirm that LGE’s interrogatory responses—supplemented or not—are “admission[s]
by a party opponent, which [are] admissible” at trial. Wells v. Abercrombie & Fitch Stores, Inc.,
2009 WL 10700281, at *2 n.1 (M.D. La. Mar. 26, 2009); Wagner v. Boh Bros. Const. Co., LLC.,
2012 WL 3637392, at *4 (E.D. La. Aug. 22, 2012) (same).


                                               27
          Case 1:20-cv-00034-ADA Document 266 Filed 05/21/21 Page 32 of 47



          Moreover, if LGE is concerned that its “original” responses are not accurate and would be

misleading for the jury to view them in isolation, it is entitled to seek admission of its supplements

under the rule of completeness. See Fed. R. Evid. 106; accord Stehn, 74 F. Supp. at 148 (holding

that original and amended responses may be offered under FRE 106).

          At bottom, LGE cannot “justif[y] . . . keeping [its] original answers from the jury.” Stehn,

74 F. Supp. 3d at 148. Rather, Ancora is entitled to raise any and all “discrepancies between

Defendant’s initial answers to interrogatories and [its] subsequent amended answers to the

interrogatories.” Id. Whether an interrogatory response is “accurate”—just like whether LGE’s

shifting answers affect its credibility—is not for LGE to dictate. They are questions for the jury to

decide.

          The Court should deny LGEs MIL No. 6.

VII.      THE COURT SHOULD DENY LGE’S MOTION IN LIMINE NO. 7 TO EXCLUDE
          “ARGUMENT OR EVIDENCE SUGGESTING THAT THE ALLEGED
          INFRINGEMENT WAS WILLFUL, WANTON, MALICIOUS, BAD-FAITH,
          DELIBERATE, CONSCIOUSLY WRONGFUL, OR FLAGRANT.”

          A.     Introduction

          The Court should deny LGE’s Motion in Limine No. 7.

          B.     Argument

          LGE’s MIL No. 7 typifies the kind of “hypothetical” and “abstract” concern for which in

limine orders are improper. Collins, 621 F.2d at 784

          As Ancora made clear to LGE during the parties’ meet and confer and multiple emails,

Ancora will not claim willful infringement at trial. Ancora will not seek a jury instruction on this

issue. It will not seek enhanced damages under 25 U.S.C. § 284. And for that reason, Ancora also

will not argue during opening or closing that LGE’s infringement satisfies the legal standard for

willfulness under Halo Electronics, Inc. v. Pulse Electronics, Inc., 136 S. Ct. 1923 (2016).




                                                  28
        Case 1:20-cv-00034-ADA Document 266 Filed 05/21/21 Page 33 of 47



       At the same time, however, Ancora explained to LGE that it is entitled to present to the

jury all evidence of LGE’s infringement of the ’941 Patent without concern for whether such

evidence could, in a juror’s mind, illustrate “flagrant,” “consciously wrongful,” or “deliberate”

infringement. Indeed, under Federal Rule of Evidence 401, courts should admit all evidence having

“any tendency” to make the existence of a material fact “more probable or less probable than it

would be without the evidence.” Fed. R. Evid. 401. Thus, to the extent any evidence tends to show

willful infringement, it is probative on the initial question of infringement and should be admitted.

       Due to this exact overlap, other courts have rejected similar motions where a party has

agreed not to claim willfulness at trial but requests that it not be artificially restricted from

introducing evidence of the defendant’s infringing conduct that might otherwise be used to

establish willfulness. In Momenta Pharms., Inc. v. Amphastar Pharms., Inc., the plaintiff agreed

“it will not claim willful infringement at trial,” but insisted that it nonetheless had “the right to

introduce evidence of what [defendant] knew, when [defendant] knew it, and what [defendant]

chose to do.” 2017 WL 2818985, at *2 (D. Mass. June 29, 2017). The court agreed, holding that it

was entitled to introduce “evidence of willful infringement” even though it was not arguing to the

jury that it was entitled to a finding of willfulness infringement. Id.

       Finally, also problematic here is that Ancora does not even know what documents or

testimony LGE believes might violate its proposed MIL—nor has LGE ever identified a single

example despite Ancora’s request that it do so. For this reason alone, LGE’s motion should be

denied without prejudice—leaving any concerns to be addressed at trial as they arise. See A.Hak

Indus. Servs. BV v. Techcorr USA, LLC, 2014 WL 12591895, at *1 (N.D.W. Va. Dec. 18, 2014)

(“District courts routinely deny a motion in limine that does not specify the evidence or argument

to be excluded because such a motion is premature.”). If LGE believes that Ancora has presented

argument or evidence in a manner that is somehow unduly prejudicial or misleading, it can raise a


                                                  29
       Case 1:20-cv-00034-ADA Document 266 Filed 05/21/21 Page 34 of 47



contemporaneous objection, allowing the Court to make an informed decision based on actual,

specific facts. That approach is far preferable to an unduly broad and hypothetical in limine order

that places Ancora at risk of a violation without any clear understanding of its boundaries.

       LGE’s MIL No. 7 should be denied.

VIII. THE COURT SHOULD DENY LGE’S MOTION IN LIMINE NO. 8 TO EXCLUDE
      “ARGUMENT OR EVIDENCE SUGGESTING THAT INFRINGEMENT
      OCCURRED WHEN AN ACCUSED PRODUCT WAS SUCCESSFULLY
      UPDATED.”

       A.      Introduction

       The Court should deny LGE’s Motion in Limine No. 8.

       B.      Argument

       LGE’s motion rehashes the same misleading arguments LGE asserted in its MSJ—namely,

that the Claim 1 step of “acting on the program according to the verification” can occur “only

when a negative action takes place according to the verification.” D.I. 199 (LGE MSJ) at 43.

       LGE is wrong. As Ancora explained in opposing LGE’s MSJ, LGE’s “negative-only”

argument amounts to “a back-door attempt to have a [second] Markman hearing [on the scope of

a term] that the defendants already agreed was unnecessary and renege on their agreement as to

the construction.” Minemyer v. B-Roc Reps., Inc., 2011 WL 1099265, at *2 (N.D. Ill. Mar. 22,

2011); see D.I. 222 (Ancora Opp. to LGE MSJ) at 41-42. LGE’s argument also represents a blatant

misreading of the ’941 Patent, which states time and again that “allowing the use of the program”

falls within the “acting” step’s scope. See D.I. 222 (Ancora Opp.) at 41.

       But even if LGE’s “negative-only” argument were correct—and it is not—Dr. Martin has

demonstrated that, even when “successful” updates occur,




                                                30
Case 1:20-cv-00034-ADA Document 266 Filed 05/21/21 Page 35 of 47
         Case 1:20-cv-00034-ADA Document 266 Filed 05/21/21 Page 36 of 47



lack of infringement based on               ). But, as Ancora has explained, these are precisely the

kinds of prejudicial and improper arguments that Rule 37(e)(2) and the Court’s inherent powers

are supposed to prevent. See D.I. 247 (Ancora MILs) at 35. In short, LGE’s insistence that the case

be tried on the “merits”—but only as self-servingly curated by LGE and

                                      —simply bolsters Ancora’s in limine motion for a curative

instruction.

         For similar reasons, there is no merit to LGE’s claim that an adverse-inference or curative

instruction would “poison the well” with “innuendo.” LGE MILs at 15. There is no “innuendo.” It

is an indisputable fact that



                                                                                         t. D.I. 247

(Ancora MILs) at 31-34. And if LGE insists on relying on the                              , it cannot

preclude Ancora from informing the jury that                                                 . Id. at

34-36.

         The Court should deny LGE’s MIL No. 9.

X.       THE COURT SHOULD DENY SAMSUNG’S MOTION IN LIMINE NO. 10 TO
         EXCLUDE “ARGUMENT OR EVIDENCE DISCUSSING, REFERENCING, OR
         RELYING ON DAMAGES THEORIES OR CONTENTIONS NOT DISCLOSED
         IN PLAINTIFF’S INTERROGATORY RESPONSES.”

         A.     Introduction

         The Court should deny LGE’s Motion in Limine No. 10.

         B.     Argument

         LGE’s one-paragraph MIL typifies the type of “hypothetical” in limine motion courts

routinely deny. It contains only a single example of the evidence LGE seeks to exclude: “The

‘supplemental’ expert report of Ancora’s damages expert, Mr. Mills,” that is the subject of “LGE’s




                                                 32
       Case 1:20-cv-00034-ADA Document 266 Filed 05/21/21 Page 37 of 47



pending Motion to Strike.” LGE MIL at 15 (citing D.I. 244). If the relief LGE seeks in this MIL

is the same as what it seeks in its Motion to Strike, then the outcome of both motions will rise and

fall together. But LGE’s proposed in limine order is much broader than merely excluding Mr.

Mills’s supplemental report, and for that reason it should be denied as hypothetical and overbroad.

       Other than Mr. Mills’s supplement, LGE cites no specific data, no witness, no exhibit, and

no other report that would be subject to this motion. And the language of LGE’s proposed blanket

prohibition is unmanageably vague.

       For one thing, LGE provides no description of what, in its view, would qualify as a “timely

disclosed.” LGE MIL at 15. For another, LGE’s reasoning is perfectly circular: LGE knows that

Rule 37(c)(1)’s exclusionary rule requires analyzing whether an allegedly untimely disclosure

“was substantially justified or is harmless.” D.I. 244 (LGE Mot. to Strike) at 3. But rather than

identify anything it believes fails that test, LGE tautologically insists that any “[un]timely

disclosed” evidence must be excluded. In other words, LGE’s motion seeks the preemptive

exclusion of hypothetically excludable evidence, without first satisfying its burden to show that

an exclusion sanction is warranted as to any particular piece of evidence.

       For this very reason, courts properly reject theoretical motions like this one. See, e.g.,

Wilson v. Hartford Ins. Co. of the Midwest, 2011 WL 2670199, at *1 (W.D. Wash. July 7, 2011)

(“Hartford seeks to exclude any expert testimony, witness, or document that has not been

previously disclosed. The court denies this motion because Hartford cited no particular evidence

that it wished to exclude. The court cannot resolve a motion that provides no factual context.”);

Wharton v. Preslin, 2009 WL 1850085, at *7 (S.D. Ohio June 26, 2009) (denying MIL for a

“blanket exclusion” of “all witnesses and exhibits previously known by Defendant but which were

not disclosed pursuant to Federal Rule of Civil Procedure 26(a)(1) or otherwise through the

channels of discovery” because the “Court declines to make a theoretical ruling on hypothetical


                                                33
       Case 1:20-cv-00034-ADA Document 266 Filed 05/21/21 Page 38 of 47



evidence with which [the Court] is unacquainted”). Similarly, Courts refuse to grant motions—

like LGE’s—that simply parrot the Federal Rules in the abstract. See, e.g., Fractus, S.A. v. AT&T

Mobility LLC, No. 2:18-cv-00135-JRG, D.I. 692 at 9 (denying MIL to “[e]xclude arguments or

expert testimony outside the context of the experts’ Rule 26 reports” as “duplicative of the Federal

Rules of Civil Procedure”).

       If LGE has a specific concern or issue, it should have raised it with sufficient specificity

so that Ancora—and the Court—could meaningfully consider and address it. Because LGE failed

to do so, the Court should deny LGE’s MIL No. 10.

XI.    THE COURT SHOULD DENY SAMSUNG’S MOTION IN LIMINE NO. 11 TO
       EXCLUDE “ARGUMENT OR EVIDENCE REGARDING SAMSUNG’S E-FOTA.”

       LGE’s brief MIL No. 11 seeks the same relief as LGE’s Daubert Motion to Exclude and

Strike Certain Opinions of Mr. Robert Mills. See D.I. 198. Because LGE offers no additional

substantive arguments beyond what it included in that motion, Ancora incorporates by reference

here its Opposition to LGE’s Daubert motion. See D.I. 214. For the same reasons stated in that

Opposition, the Court should deny LGE’s Motion in Limine No. 11.

XII.   THE COURT SHOULD DENY LGE’S MOTION IN LIMINE NO. 12 TO EXCLUDE
       “EXTRANEOUS STATEMENTS OR ANALOGIES DURING OPENING OR
       CLOSING STATEMENTS REGARDING PLAINTIFF’S BURDEN OF PROOF
       THAT IS DESIGNED TO ILLICIT AN EMOTIONAL JUROR RESPONSE—FOR
       EXAMPLE, A PARTY WILL NOT MAKE ANY ANALOGIES OR
       COMPARISONS BETWEEN THE BURDEN OF PROOF IN CASES INVOLVING
       PATENT LAW AND THE BURDEN OF PROOFS SET OUT IN FAMILY LAW.”

       LGE asks the Court to exclude anything that might be “designed to illicit an emotional

juror response” with respect to explaining the competing burdens of proof as between Ancora’s

infringement and damages case (preponderance) and LGE’s invalidity case (clear and convincing).

But LGE’s state-of-mind-based motion is both insolubly subjective and unmanageably broad. It

should be rejected, just as the Court rejected a similar motion in VLSI Tech., LLC v. Intel Corp.,




                                                34
       Case 1:20-cv-00034-ADA Document 266 Filed 05/21/21 Page 39 of 47



No. W:21-CV-00057-ADA, D.I. 508 at 6 (W.D. Tex.) (denying “Intel MIL No. 14 – Exclude

Comparisons of Burden of Proof Standards).

       To begin, LGE provides no justification for such a broad pre-trial ruling. Ancora obviously

has no intention of mischaracterizing the relevant burdens of proof. But explaining to jurors what

those burdens mean in a manner that will be well-understood is another matter entirely. Simply

stating the applicable burdens (e.g., preponderance, clear and convincing) does nothing to render

them intelligible to people who have no familiarity with legal terminology.

       Because lay jurors are generally unfamiliar with the burden-of-proof concept and the

various standards that apply, “[a]nalogies or images from the juror’s experience may be useful

tools for explaining the civil burden of proof.” 2 TOXIC TORTS LITIGATION GUIDE § 15:25. For

instance, in the criminal context, courts have approved prosecutors’ use of a “jigsaw puzzle”

analogy to explain the reasonable-doubt standard, using “a slide show of a partially completed

jigsaw puzzle and urg[ing] the jury to . . . fill in the missing pieces of the puzzle,” Post v. Glebe,

2016 WL 5349409, at *1 (W.D. Wash. Sept. 26, 2016), or explaining that:

           A trial is very much like a jigsaw puzzle. It’s not like a mystery novel or
           CSI or a movie. You’re not going to have every loose end tied up and every
           question answer[ed]. What matters is this: Do you have enough pieces of
           the puzzle? Do you have enough evidence to believe beyond a reasonable
           doubt that the defendant is guilty?

State v. Fuller, 169 Wn. App. 797, 827 (2012). Courts have similarly approved analogizing the

reasonable-doubt burden to buying a house or deciding whether to undergo an operation to remove

a cancerous tumor, see Cleveland v. Bradshaw, 65 F. Supp. 3d 499, 534 (N.D. Ohio 2014), urging

the jury “to use common sense and life experience,” Rowland v. Davy, 2020 WL 1216780, at *8

(C.D. Cal. Jan. 30, 2020), making an analogy to Occam’s razor, see United States v. Faye, 728 F.

App’x 120, 124 (3d Cir. 2018), or analogizing to skiing in Blythe, see Stoltie v. Cal., 501 F. Supp.




                                                 35
       Case 1:20-cv-00034-ADA Document 266 Filed 05/21/21 Page 40 of 47



2d 1252, 1255 (C.D. Cal. 2007), aff’d sub nom. Stoltie v. Tilton, 538 F.3d 1296 (9th Cir. 2008).10

       LGE’s proposed standard also is unworkable. It asks the court to determine if a particular

statement or analogy is “designed to illicit an emotional response,” LGE MIL at 15—a standard

that requires the Court to evaluate counsel’s state of mind. Nor does LGE articulate any clear line

dividing analogies that might illicit an “emotional response” and those that would not. Rather,

LGE offers an “I know it when I see it” standard that is as blurry as it is unmanageable, stating:

           [T]here is a line between explanatory analogy and an analogy designed to
           elicit an emotional reaction. Counsel in this case are sophisticated and know
           where that line is.

LGE MIL at 16. There is no reason for the Court to draw a line that LGE cannot even define.

       If LGE believes that Ancora has described the burdens of proof in a manner that LGE

believes is inaccurate or prejudicial, LGE can object at that time. In so doing, the Court can make

a reasoned decision informed by the context and the actual facts at hand. That approach is far

preferable to issuing a broad, abstract, hypothetical, and psychological in limine order that may

lean likely also exclude genuinely helpful and appropriate information.



10
   The “skiing in Blythe” analogy was used by the trial court in a habeas petition to explain the
difference between reasonable and unreasonable doubt:
        JUDGE: . . . If you have a reasonable doubt, it’s not guilty. If I were to tell you that I am
        going to Blythe*—you know where Blythe is?
        JUROR NO. 3: Yeah.
        JUDGE: I’m gonna go there in the middle of July and I am taking my skis with me because
        it snows every July 4**, you might say, I doubt it. And that would be a reasonable doubt,
        wouldn’t it? But if I told you I am going to Blythe and I am taking my swimming suit and
        water skiis to go skiing in the Colorado River in the middle of July, but I am afraid it might
        be too cold, you’d think, I doubt it, but maybe that’s not so unreasonable. Reason and logic
        apply. I think that may help you out.

       * Blythe is a town on the Colorado River, in the Sonoran Desert, approximately 220 miles
       east of Los Angeles.
       ** The average high temperature in Blythe in July is 108 degrees Farenheit.

Stoltie, 501 F. Supp. at 1255.


                                                 36
        Case 1:20-cv-00034-ADA Document 266 Filed 05/21/21 Page 41 of 47



        The Court should deny LGE’s Motion in Limine No. 11.

XIII. THE COURT SHOULD DENY LGE’S UNBRIEFED MOTIONS IN LIMINE NOS.
      13, 14, 15, 16, AND 17

        A.      Introduction

        The Court should deny LGE’s unbriefed motions in limine. LGE’s only justification for its

failure to submit supporting memoranda is that its “motions in limine [are ones] that LGE contends

are routinely excluded at trial and do not require additional briefing.” D.I. 249 (LGE Mot. to File

Excess Pages) at 1. But as Ancora already has explained, because Federal Rule of Evidence 401

favors admission of any evidence having “any tendency” to make the existence of a material fact

“more probable or less probable than it would be without the evidence,” it is always the moving

party that “bears the burden of demonstrating that the evidence is inadmissible on any relevant

ground.” Leonard, 981 F. Supp. 2d at 276. Where, as here, the motion “lacks the necessary

specificity with respect to the evidence to be excluded,” it should be denied. Id.

        Because the moving party bears the burden of demonstrating that the to-be-excluded

evidence is “clearly inadmissible on all potential grounds,” Ogden, 2019 WL 5295495, at *1,

courts routinely deny or reserve ruling on “unbriefed” boilerplate MILs like the ones LGE files

here. See, e.g., Rothwell v. City of Chicago, 2011 WL 5169419, at *4 (N.D. Ill. Oct. 31, 2011)

(“In light of both parties’ failure to [brief] the motions in limine . . . [they] are denied.”); Reyes v.

Seaton Enterprises, LLC, 2008 WL 2697291, at *4 (E.D. Tenn. May 23, 2008) (“Defendants filed

three motions in limine without any supporting memoranda . . . . Without more detail on the

objectionable material the Court cannot resolve these issues.”); U.S. Fire Ins. Co. v. Kelman

Bottles LLC, 2014 WL 3890355, at *3 (W.D. Pa. Aug. 8, 2014) (because party “not brief this issue

in its memorandum of law in support of the motion in limine, . . . [t]he Court will not consider this

challenge”).




                                                   37
Case 1:20-cv-00034-ADA Document 266 Filed 05/21/21 Page 42 of 47
       Case 1:20-cv-00034-ADA Document 266 Filed 05/21/21 Page 43 of 47



limine motion for the reasons detailed in Ancora’s MIL No. 10. Ancora is entitled to an adverse-

inference or other curative jury instruction because of                , and accordingly is entitled

to address those issues at trial. See D.I. 247-1 (Ancora’s Motions in Limine) at 27-36.

               3.     The Court May GRANT IN PART LGE’s Motion in Limine No. 15 to
                      Exclude “Argument or evidence suggesting that any party won or lost
                      claim construction.”

       Ancora does not intend to make any reference to one party or another “winning or losing”

their claim construction arguments. Ancora should, however, be entitled to inform the jury when

the Court’s constructions track what Ancora proposed—particularly to the extent that LGE intends

to suggest or argue that Ancora has shifted its understanding of the claims to reach LGE’s

infringing actions.

               4.     The Court Should DENY LGE’s Motion in Limine No. 16 to Exclude
                      “Argument or evidence suggesting any theories of infringement not
                      included in Plaintiff’s final infringement contentions.”

       For the same reason the Court should deny LGE’s MIL No. 10 concerning interrogatory

responses not timely disclosed, see supra at 33-34, the Court should deny this Motion as

speculative and hypothetical. To be sure, Ancora will not adduce any testimony from its technical

expert that extends beyond the boundaries of what is disclosed in his reports. But in the absence

of any particular example of a “theory” that LGE believes is impermissible, the Court should deny

this motion as impermissibly vague. See, e.g., Wilson, 2011 WL 2670199, at *1 (denying motion

where party “cited no particular evidence that it wished to exclude” as “[t]he court cannot resolve

a motion that provides no factual context”); Wharton, 2009 WL 1850085, at *7 (similar).

               5.     The Court Should DENY LGE’s Motion in Limine No. 17 to Exclude
                      “Reference to any other LGE cases, litigations, or disputes or evidence
                      from therein.”

       The Court should deny LGE’s MIL No. 17.

       LGE once again seeks to employ a sword/shield approach—demanding that it be allowed



                                                39
       Case 1:20-cv-00034-ADA Document 266 Filed 05/21/21 Page 44 of 47



to bring up unrelated and highly prejudicial allegations against Ancora (such as the Microsoft

lawsuit that wrongfully accused Mr. Mullor of trade secret theft and other misconduct) while

insulating itself from introducing any similar evidence. This is improper. Neither party should be

permitted to raise unrelated matters such as criminal investigations or litigations (like Microsoft’s

counterclaims against Ancora and Mr. Mullor) that are highly prejudicial and unrelated to the

matters at hand.

       Further, LGE obscures the true aims of its vague and broadly worded in limine, which

seeks to exclude not just “litigations,” but also any “disputes or evidence from therein.” By this

broad and vague term, LGE seeks to preclude Ancora from:

       (1) discussing news coverage of Android and LGE security flaws and
           vulnerabilities that were fixed by pushing out new software updates using the
           infringing OTA Update technology;

       (2) countering any narrative by LGE suggesting that asserting a patent is improper
           by, e.g., asking about any of LGE’s patent-enforcement actions against others.

LGE’s motion should largely be denied.

       First, press coverage of LGE’s security flaws and vulnerabilities (which were or could be

fixed by using the infringing OTA Update technology) is directly relevant to the value and

importance of LGE’s technology. LGE’s broadly worded motion would exclude all such coverage,

despite its direct relevance to demonstrating the value LGE places on the infringing technology.

LGE’s motion also includes any investigations that have been conducted that result from such

security breaches or flaws, which again demonstrate the significance of security bugs and other

vulnerabilities that may be fixed by using the accused technology.

       Second, LGE includes on its exhibit list scores of positive press coverage—including its

own press releases—that its expert relies on to bolster LGE’s clout as a global powerhouse. LGE

cannot credibly contend that only positive news coverage is relevant but that negative news




                                                 40
       Case 1:20-cv-00034-ADA Document 266 Filed 05/21/21 Page 45 of 47



coverage of “disputes” is unfairly prejudicial.

       Third, although Ancora has no intent to affirmatively raise at trial LGE’s patent-assertion

activities, it is only fair that, if LGE opens the door, Ancora should be given the freedom to inquire

into LGE’s assertion of its own patents. See, e.g., Rembrandt Wireless Techs., LP v. Samsung

Elecs. Co., 2015 WL 627430, at *1 (E.D. Tex. Jan. 31, 2015) (allowing plaintiff to address

defendant’s patent assertion activities if defendant opened the door by “making derogatory,

disparaging, and/or pejorative references to [plaintiff]”).

       In sum, the Court should deny LGE’s motion, with the exception that Ancora agrees that

it would be inappropriate for either party to address wholly unrelated investigations (such as

criminal investigations) and wholly unrelated litigations (in which neither LGE nor Ancora is a

party or, for example, Microsoft’s counterclaims against Ancora and Mr. Mullor personally).

       Date: May 14, 2021                              /s/ Steven M. Seigel
                                                       Charles Ainsworth
                                                       State Bar No. 00783521
                                                       Robert Christopher Bunt
                                                       State Bar No. 00787165
                                                       PARKER, BUNT & AINSWORTH, P.C.
                                                       100 E. Ferguson, Suite 418
                                                       Tyler, TX 75702
                                                       (903) 531-3535
                                                       charley@pbatyler.com
                                                       rcbunt@pbatyler.com

                                                       Lexie G. White (Texas 24048876)
                                                       SUSMAN GODFREY LLP
                                                       1000 Louisiana Street, Suite 5100
                                                       Houston, Texas 77002
                                                       Tel: (713) 651-9366
                                                       Fax: (713) 654-6666
                                                       lwhite@susmangodfrey.com

                                                       Andres Healy (pro hac vice)
                                                       Steven M. Seigel (pro hac vice)
                                                       Nicholas S. Crown (pro hac vice)
                                                       SUSMAN GODFREY LLP
                                                       1201 Third Avenue, Suite 3800


                                                  41
Case 1:20-cv-00034-ADA Document 266 Filed 05/21/21 Page 46 of 47



                                    Seattle, Washington 98101
                                    Tel: (206) 516-3880
                                    Fax: 206-516-3883
                                    ahealy@susmangodfrey.com
                                    sseigel@susmangodfrey.com
                                    ncrown@susmangodfrey.com

                                    Zachary B. Savage (pro hac vice)
                                    SUSMAN GODFREY LLP
                                    1301 Avenue of the Americas, 32nd Floor
                                    New York, New York 10019
                                    Tel: (212) 336-8330
                                    Fax: (212) 336-8340
                                    zsavage@susmangodfrey.com
                                    COUNSEL FOR PLAINTIFF ANCORA
                                    TECHNOLOGIES, INC.




                               42
       Case 1:20-cv-00034-ADA Document 266 Filed 05/21/21 Page 47 of 47



                               CERTIFICATE OF SERVICE

       I hereby certify that all counsel of record who have consented to electronic service are

being notified of the filing of this document via the Court’s CM/ECF system per Local Rule CV-

5(b)(1). I also hereby certify that LGE’s counsel of record are being served with a copy of the

foregoing document via electronic mail on this 14th day of May 2021.


                                               /s/ Steven M. Seigel
                                               Steven M. Seigel




                                              43
